        Case 1:19-cv-11078-WGY Document 40 Filed 04/06/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


       JASON BRAGG
                      Plaintiff(s)
                                                         CIVIL ACTION
             v.                                          NO.    1:19-11078-WGY


            MBTA
                      Defendant(s)




                                 JUDGMENT IN A CIVIL CASE


 YOUNG, DJ


_____ Jury Verdict.    This action came before the court for a trial by jury.   The issues
             have been tried and the jury has rendered its verdict.


__X__ Decision by the Court. This action came to trial or hearing before the Court.
             The issues have been tried or heard and a decision has been rendered.


       IT IS ORDERED AND ADJUDGED:


Judgment for the defendant, MBTA.


                                                         ROBERT M. FARRELL
                                                         CLERK OF COURT


 4/6/2021                                               By     /s/ Jennifer Gaudet
Date                                                     Deputy Clerk
